DETAILED ACTION
Amended claims 1-13, 15, 17-18, 20-22 and 24 of U.S. Application No. 16/772,282 filed on 06/02/2022 are presented for examination. 

Allowable Subject Matter
Claims are 1-13, 15, 17-18, 20-22 and 24 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites a touch substrate, applicable to an array driving structure, the array driving structure comprising: a first signal line extending in a first direction and a second signal line extending in a second direction intersecting with the first direction; the touch substrate comprising: a touch electrode structure, configured to be stacked with the array driving structure and comprising: a first touch electrode, extending in a third direction, the third direction being different from both the first direction and the second direction; and a second touch electrode, extending in a fourth direction, the second touch electrode being insulated from and intersecting the first touch electrode, wherein the second touch electrode overlaps with the first touch electrode in a direction perpendicular to a plane where the touch substrate is located. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 1, Shin et al (U.S. PGPub No. 2019/0204972) teaches a touch substrate (Fig 1), applicable to an array driving structure (100), the array driving structure comprising: a first signal line (GL) extending in a first direction (horizontal) and a second signal line (DL) extending in a second direction (vertical) intersecting with the first direction; a touch electrode structure (TB), configured to be stacked with the array driving structure (para 0046-0048).
Han et al (U.S. PGPub No. 2018/0190723) teaches a first touch electrode (Fig 1, 101 (1011)), extending in a third direction (D3; para 0033), the third direction being different from both the first direction (D1) and the second direction (D2); and a second touch electrode (102 (1022), extending in a fourth direction (D4; para 0034), the second touch electrode being insulated from and intersecting the first touch electrode (Fig 1; para 0032).
However, neither Shin, nor Han, teach or suggest, the specific limitations of “wherein the second touch electrode overlaps with the first touch electrode in a direction perpendicular to a plane where the touch substrate is located” nor would it have been obvious to do so in combination.
Claims 2-13 and 15 are also allowable for depending on claim 1. 

Claim 17 recites a manufacturing method of a touch substrate, the touch substrate being applicable to an array driving structure, and the array driving structure comprising: a first signal line extending in a first direction and a second signal line extending in a second direction intersecting with the first direction; and the manufacturing method comprising forming a touch electrode structure, wherein the touch electrode structure is configured to be stacked with the array driving structure; the forming the touch electrode structure comprises: forming a first touch electrode, wherein the first touch electrode extends in a third direction, and the third direction is different from both the first direction and the second direction; and forming a second touch electrode, wherein the second touch electrode extends in a fourth direction, and the second touch electrode is insulated from and intersects the first touch electrode, wherein the second touch electrode overlaps with the first touch electrode in a direction perpendicular to a plane where the touch substrate is located. None of the prior art of record alone or in combination discloses the claimed invention.
Regarding claim 17, Shin et al (U.S. PGPub No. 2019/0204972) teaches a manufacturing method of a touch substrate (Fig 1), the touch substrate being applicable to an array driving structure (100), and the array driving structure comprising: a first signal line (GL) extending in a first direction (horizontal) and a second signal line (DL) extending in a second direction (vertical) intersecting with the first direction; and the manufacturing method comprising: forming a touch electrode structure (TB), wherein the touch electrode structure is configured to be stacked with the array driving structure (para 0046-0048).
Han et al (U.S. PGPub No. 2018/0190723) teaches the forming the touch electrode structure comprises: forming a first touch electrode (Fig 1, 101 (1011)), wherein the first touch electrode extends in a third direction (D3; para 0033), and the third direction (D3) is different from both the first direction (D1) and the second direction (D2); and forming a second touch electrode (102 (1022)), wherein the second touch electrode extends in a fourth direction (D4; para 0034), and the second touch electrode is insulated from and intersects the first touch electrode (Fig 1; para 0032).
However, neither Shin, nor Han, teach or suggest, the specific limitations of “wherein the second touch electrode overlaps with the first touch electrode in a direction perpendicular to a plane where the touch substrate is located” nor would it have been obvious to do so in combination.
Claims 18, 20-22 and 24 are also allowable for depending on claim 17.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D PETERSON whose telephone number is (571)270-0249. The examiner can normally be reached Mon - Fri, 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM D PETERSON/Examiner, Art Unit 2871                                                                                                                                                                                                        
/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        8/26/2022